 D & T LIMOUSINE CO., INC.121D & T LimousineCompany, Inc.'andTruckDriversLocalUnion 407,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers ofAmerica. Case 8-RC-9068November 8, 1973DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Terry J.Koozer. Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedures, Series 8, as amended, the Acting Region-alDirector for Region 8-transferred this case to theBoard for decision. The parties waived the filing ofbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.D & T Limousine Company, Inc., hereinafterreferred to as D & T or the. Employer, is an Ohiocorporation engaged in providing transportationservices to Penn Central Railroad exclusively, at therailroad's Collinwood (Cleveland), Ohio, yard. TheEmployer stipulated that it receives annually inexcess of $50,000 for providing services to PennCentral.The Employer asserts that its employees do notcome under the jurisdiction of the National LaborRelations Act. The Employer contends that, as itexists solely to furnish services for Penn Central andas its employees spend all of their working timewithin the railroad yard and Penn Central hasauthority effectively to demand that the Employerterminate objectionable employees, the employeesare under the continuous control of the railroad.Therefore, the Employer argues, these employeescome under the authority of the Railway Labor Actand are outside the jurisdiction of the Board.2The Petitioner, on the other hand, contends thatthe Employer does not come under the RailwayLabor Act because the Penn Central does not own orcontrol the Employer's operation. It further arguesthat since the employees are hired, fired, directed,compensated, and disciplined by the Employer, andnot by the railroad, this matter falls within thejurisdiction of the National Labor Relations Act.The record shows that the Employer, a separatelyowned company, has a contract with the trustees ofPenn Central Transportation Company to provide,as an independent contractor, bus and station wagontransportation services to transport railroad crewswithin the Collinwood, Ohio, yard 24 hours a day, 7days a week. The Employer has no other businessand does not claim to be a common carrier.The contract between the parties provides inpertinent part that: (1) the Employer will furnish abus and a station wagon, each with a driver, to beused exclusively at the Collinwood yard to transportthe railroad's employees between points within theyard area; (2) it will pay the drivers' wages, taxes,pension benefits, unemployment compensation, so-cialsecurity,and other benefits, holding PennCentralharmless from all such payments andcontributions; (3) the drivers are the sole employeesof, and subject to, the exclusive control and directionof the Employer, and the work is conducted in thename of the Employer; (4) while on railroadproperty, the drivers must comply with Penn Centralrulesand regulations, and the Employer, uponrequest of Penn Central, must remove from serviceany employee for any reason deemed objectionableby the railroad; (5) the Employer must furnish andmaintain two-way radio communications betweenthebus and station wagon and Penn Central'sdispatchers; (6) Penn Central pays the Employer$127.20 per day for the use of the bus and driver, and$5 per hour for the station wagon and driver; and (7)the Employer must furnish liability insurance on itsvehicles and otherwise hold Penn Central harmlessfrom any loss or damage to property and injury ordeath of persons arising out of the performance ofthis agreement.The president of the Employer testified that itsoffice is located some 20 miles from the Collinwoodyard; that it has no supervisor at the yard; and thatemployees report directly to the yard, and are solelyunder the control of the Penn Central dispatcherduring their working hours.One of the drivers testified that the Employerschedules him for work and that when a driver doesnot report for work the Employer reschedules theother drivers. He also testified that requests for timeoff or sick leave are directed to the Employer, andthat discipline and grievances are handled by it. Hefurther testified that, since the Employer's foreman1The Employer's name appears as amended at the hearingto "any company which is directly or indirectly owned or controlled by or2 Sec 1, first, of the Railway Labor Act extends the coverage of that Actunder common control with any carrier by railroad ... "207 NLRB No. 29 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDquit, there is no supervisor for the Employer at theyard; that, from three to six times a week, an officialof the Employer either comes to the yard to check onthe operation or telephones the drivers at home; andthat the drivers have never received instructions fromPenn Central during "dead time" when they have noduties to perform, but that they have receivedinstructions from the Employer to perform mainte-nance work on their vehicles during such time.Because of the nature of the jurisdictional questionpresented here, we have, as in other cases in thepast,3 requested the NationalMediation Board tostudy the record in this case and determine theapplicabilityof the Railway Labor Act to theEmployer. In the present case, we are administrative-ly advised by the National Mediation Board that:The National Mediation Board has reviewedthe transcript and exhibits submitted with yourrequest, and has determined on the basis of thefacts and legal argument that D & T Limousine,Inc. is not a carrier as that term is defined inSection 1, First, of the Railway Labor Act. It doesnot appear that D & T Limousine, Inc. is either acarrier by railroad or a company which is directlyor indirectly owned or controlled by or undercommon control with any carrier by railroad.On the basis of the facts set forth above, we findthat the Employer is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.Accordingly, we shall assert jurisdiction herein.2.The Petitioner is a labor organization asdefined in the Act and claims to represent certainemployees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties agree and we find that thefollowing employees of the Employer constitute anappropriateunit for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All drivers located at the Collinwood yard ofPenn Central Railway, excluding all office clericalemployees, professional employees, guards, andsupervisors as defined in the Act.4[DirectionofElectionandExcelsiorfootnoteomitted from publication.]3Metroflight Airlines, Inc., d/b/aMetroAirlines,205 NLRB No. 18;unit and further stipulated that casual employees,namely, Ed Wallace andSkywayAviation,Inc.,194 NLRB555;International Aviation Services of Newan employee named O'Connor, were to be excluded.Theyalso agreed thatYork, Inc.,189 NLRB75; Tri-State Aero,Inc.,180 NLRB60;Lynch Flyingemployee Jack Sutphin,who works part time at the Collinwood yard.Service, Inc.,166 NLRB961.should be included.4The parties agreed that there are approximately eight employees in the